NO.
12-07-00283-CR
NO. 12-07-00284-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: LEE ROY GARCIA,            §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            Lee Roy
Garcia pleaded guilty to two felony offenses (trial court cause numbers
007-1276-02 and 007-1512-02).  He was
sentenced to ten years of imprisonment in each case, with the sentences to be
served consecutively.  In this original
proceeding, Garcia alleges he was not given proper credit for his presentence
jail time and that he filed a motion requesting a nunc pro tunc judgment, which
the trial court denied.  He now seeks a
writ of mandamus compelling the trial court to grant him proper jail time
credit.
            When a trial
court does not respond to a motion for a nunc pro tunc judgment alleging
incorrect jail time credit, we may grant a writ of mandamus requiring the trial
court to rule on the motion.  Ex
parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim. App. 2004).  In cases such as this, when the trial court
has ruled on the motion and denied it, filing an application for writ of habeas
corpus in the court of criminal appeals, and not mandamus, is the appropriate
avenue for relief.  See Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005) (establishes procedures for postconviction application for writ
of habeas corpus in noncapital felony cases); Ex parte Deeringer,
210 S.W.3d 616, 617-18 (Tex. Crim. App. 2006). 
Accordingly, we deny Garcia’s petition for writ of mandamus.
                                                                                                     SAM GRIFFITH    
                                                                                                             Justice
Opinion delivered August 8,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(DO NOT PUBLISH)